Per curiam:
This is an appeal by the plaintiffs in a suit for division of a community from an order of the District Court of Puerto Rico, Mayagiiez Section, authorizing the commissioner in partition to disburse certain sums for certain expenses.
The first assignment is that the lower court erred in authorizing the commissioner in partition to pay José Rosario Gelpi, a notary, the sum of $435.97 for the execution of a public deed containing the report of the commissioner in partition. We agree with the appellants.
Under § 603 of the Code of Civil Procedure, 1933 ed., *440the commissioner in partition is required to file a report with the court. But that report, which obviously might require modification, should not be put in a public deed, with all the expenses such a deed entails. It is true, as the appellee argues, that § 603 does not prohibit this action. However, it is pointless and wasteful and the appellants cannot properly be charged with it.
 The appellants also assign as error the action of the district court in authorizing the commissioner in partition to pay expenses of $600.86 to two engineers and $300 to a secretary. We find no merit in the appellants’ contention that it cannot be charged for the engineers’ work done outside of regular working hours and days because they are full-time employees of the insular government. The record contains sufficient evidence to support these two items. We shall therefore not disturb them.
The order of the district court will be modified to eliminate the authorization to pay the notary $435.97. As thus modified, the order will be affirmed.